                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

RICHARD W. PETERS,                      )                 3:15-cv-00493-RCJ-WGC
                                        )
                  Plaintiff,            )                 MINUTES OF THE COURT
                                        )
        vs.                             )                 December 10, 2018
                                        )
C/O RAYMOND, et al.,                    )
                                        )
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Defendants’ Motion to Continue Deadline for Filing Joint Pretrial Order
(ECF No. 132).

       Good cause appearing, Defendants’ Motion to Continue Deadline for Filing Joint Pretrial
Order (ECF No. 132) is GRANTED. The deadline to file the parties’ proposed Joint Pretrial Order
is VACATED to be reset at the appropriate time in the future.

       IT IS SO ORDERED.

                                                    DEBRA K. KEMPI, CLERK

                                                    By:       /s/
                                                           Deputy Clerk
